_____________

                                      No. 96-2610MN
                                      _____________

Glen Tschida,                               *
                                            *
                   Appellant,               *   Appeal from the United States
                                            *   District Court for the District
     v.                                     *   of Minnesota.
                                            *
County of Ramsey,                           *         [UNPUBLISHED]
                                            *
                   Appellee.                *
                                      _____________

                             Submitted:     February 14, 1997

                               Filed: March 5, 1997
                                     _____________

Before McMILLIAN, JOHN R. GIBSON, and FAGG, Circuit Judges.
                              _____________


PER CURIAM.


     Glen Tschida appeals the district court's adverse grant of summary
judgment    in   this   disability-based       employment   discrimination    action.
Essentially, the district court decided that Tschida’s                 employment was
terminated before the effective date of the Americans with Disabilities Act
and that Tschida failed to prove he was qualified for any of the other
positions for which he applied.               Having reviewed the record and the
materials submitted by the parties, we conclude the district court’s
decision is clearly correct.              We decline to address the mixed-motive
argument that Tschida raises for the first time on appeal.             Finally, based
on Tschida’s failure to invoke the protection of Federal Rule of Civil
Procedure    56(f),     we   reject   his    contention   that   the   district   court
improperly granted summary judgment before Tschida had an opportunity to
complete discovery.      Finding no reversible error, we affirm for the reasons
stated in the district court’s order.            See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-